DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 07, 2021 have been fully considered but in view of newly applied prior art, they are not persuasive.
Claim 1 has been amended to recite that a residue, which is formed on a plurality of bond pads when the PBO or polyimide is O2 plasma etched, is removed by immersion in a TMAH solution.
Applicant argues Woods fails to teach:
1) wherein the etching leaves residue on the plurality of conductive bond pads; and,
2) immersing the wafer in a solution that includes TMAH and water, wherein the solution removes the residue on the plurality of conductive bond pads.

Applicant argues that in Wood the passivation layers 30 and 32 and not being removed from a conductive pad, and therefore, Wood does not teach that the etching of PBO or polyimide leaves an etching residue on the plurality of bond pads.  The examiner respectfully disagrees.  The examiner finds that Wood clearly discloses etching of protective layer 30 to expose portion 34 of conductive bond pad 18.  Figure 2B shows a top down view of bond pad 18 which is described in [0042] as having the shape of a 2 plasma.
The examiner has previously argued that if Wood is removing polyimide with an O2 plasma, just as applicant is doing, then the residue being claimed by applicant is expected to be present in the method of Wood as well.  Applicant argues, that the residue was discovered by investigating bonding issues with the bond pads. Accordingly, a person of ordinary skill in the art would not have expected the residue. Rather, the Examiner appears to be using impermissible hindsight by taking the discovery of the residue to argue that the solution is obvious.
The examiner is not relying on impermissible hindsight.  The courts have held that similar processes are expected to have similar results.1 Hence, Wood too is expected to have residue. It is not relevant whether or not a person of ordinary skill in the art would have expected the residue to be present.  Just because applicant believes they “discovered” the residue does not mean that such residue is not also present in the method of Wood.  Furthermore, Yeduru teaches that such residue is well known in the art (see, [0028] – [0030]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 2004/0043603 A1) in view of US Patent 5,122,439 issued to Miersch et al. (hereinafter, Miersch) and further in view of US Patent Application Publication 2016/0079087 as filed by Yeduru et al. (hereinafter, Yeduru).

Regarding claims 1, 8 and 15, Wood discloses a method, comprising: forming a layer of polyimide 30, 32 (see [0047]) on a first side of a semiconductor wafer 12, 14 [0037], the first side of the semiconductor wafer including a plurality of dice 10 with active surfaces (see [0035]); processing a back side of the semiconductor wafer (see [0060]); and removing the layer of polyimide (see [0061]), wherein removing includes: etching the layer of polyimide in an O2 plasma (see [0050]).
Wood fails to disclose immersing the wafer in a solution, the solution including TMAH and water.
Miersch teaches that polyimide is typically etched with a plasma gas mixture of O2 and a fluorocarbon.  Therefore, it would have been obvious to include a fluorocarbon in the O2 plasma removal of Wood’s polyimide passivation.  
Yeduru teaches removing a portion of a passivation layer from a contact pad. Yeduru teaches the surface of the contact pad develops a fluorine contamination when the passivation removal process uses a fluorine containing gas.  Yeduru teaches removing fluorine and organic contamination from the surface of contact pads with TMAH.
It would have been obvious to one skilled in the art to immerse Wood’s wafer in a TMAH solution because Yeduru teaches this will remove the fluorine and organic material contamination from the surface of the contact pads.

Further regarding claims 8 and 15, the modified method of Wood would result in the removal of residue from the first side when immersing the wafer in the solution for cleaning.  Still further regarding claim 15, Wood discloses bond pads as cited (see, [0037]).

Regarding claim 2, Wood discloses processing the back side of the semiconductor wafer includes etching through the wafer to form membranes (see, for example, FIG.1I and FIG. 4F).

Regarding claims 3, 11 and 16, Wood and Yeduru fail to disclose the concentration of TMAH.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide 4%-6% TMAH and a remaining portion of the solution being H20 in the method of Wood because the rate of etching or removal depends on the concentration of etching species, which is obvious to optimize for best results.2

Regarding claims 4, 5, 10 and 17, Wood fails to disclose how long to immerse.  The rate of removal depends on temperature through the Arrhenius equation.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to immerse in the solution for about 30 seconds to 1 minute and at a temperature of about 750 ºC in the modified method of Wood because the time and temperature of exposure is related to how effective the removal is, and can be optimized for best results.

Regarding claim 6, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to rinse the wafer in deionized water after immersing the wafer in the solution in the modified method of Wood in order to ensure complete removal of all cleaning solution, thereby reducing contamination and increasing the yield of the final product.
Regarding claim 7, Wood discloses dicing the wafer to form individual semiconductor dice (See, [0066]).

Regarding claims 9, 15 and 18, the residue in the method of Wood is expected to include at least one of silicone, oxygen, and carbon because the same method is conducted as in the instant invention, and therefore the same results are expected.

Regarding claim 12, the residue in the method of Wood is expected to be formed on bond pads of the plurality of dice because the same method is conducted as in the instant invention, and therefore the same results are expected.

Regarding claims 13, 19 and 20, Wood discloses that the bond pads include one or more layers that are made of a noble metal or gold (see [0059]).

Regarding claim 14, the deposition of polyimide in the method of Wood is expected to inherently encompass at least some degree of curing in order to form a solid film.

Regarding claim 19, Wood discloses the first side 20 of the semiconductor wafer has a passivation layer 30, 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1In re Spada 15 USPQ2d 1655 (CAFC 1990); In re DeBlauwe 222 USPQ 191; In re Wiegand 86 USPQ 155 (CCPA 1950).
        
        2 In re Aller 105 USPQ 233, 255 (CCPA 1955).See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).